Citation Nr: 0432524	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.B., M.S.W., L.S.W.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to June 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's application to 
reopen a claim for service connection for PTSD.  In February 
and March 2003, the Board reopened the claim for service 
connection for PTSD and sought additional development, 
pursuant to its authority under 38 C.F.R. § 19.9(a) (2002).  
After the United States Court of Appeals for the Federal 
Circuit invalidated the regulation in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board remanded the case to the RO in 
October 2003.


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran has been diagnosed with various psychiatric 
conditions, including PTSD, but there is no credible 
corroboration or verification of the alleged non-combat 
stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in the veteran's 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.3.3, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Marine 
Corps from April 1957 to June 1959.  The veteran was 
hospitalized in February 1959 with severe pain and blurred 
vision of the right eye after being hit in the right eye by 
an elbow; she had superficial corneal abrasions that became 
secondarily infected.  She reported having been 
"accidentally struck" while driving at about 7:30 in the 
evening.  The abrasion was fairly large; lacerations were 
suspected, but not found.  There also was slight ecchymosis 
of the right lower lid and some edema.  The diagnosis was 
keratitis of the right eye, traumatic, secondarily infected, 
type unknown.  

The February 1959 treatment record indicates that the veteran 
was struck in the three days prior to admission.

In May 1959, she reported to sick call after an auto accident 
the previous night; she was very nervous.  She was prescribed 
Phenobarbitol.  On her separation examination in June 1959, 
her psychiatric system was found normal

Her service personnel records show that the veteran requested 
a transfer to Hawaii in July 1958, prior to the injury in 
February 1959.  Her commanding officer did not recommend 
approval, noting that she had "adopted an immature attitude 
toward her duty assignments, and at times displays a definite 
lack of stability for one her age and mental capacity."  The 
transfer request was not approved, as there were no "billet 
vacancies in the area requested for personnel of her rank and 
military occupational specialty."  Primary duties in service 
were Exchange Man, Exchange Clerk, and Sales Clerk.  

In early March 1959, her primary duty became "Supply Admin 
Clerk."  She went on leave for about a week in mid-April 
1959, that is, almost two months after being released from 
the service hospital for treatment of the eye condition.  Her 
DD-214 shows that she was recommended for reenlistment, but 
was discharged due to marriage.  

The veteran was privately hospitalized in November 1966 for 
an acute irritable colon.  It was noted that she had been 
under much strain at work (post-service) and had been having 
some domestic problems, which she felt had caused the 
physical problem.  

The veteran was privately hospitalized in May 1982 due to 
depression with an onset around Christmas-time, which she 
hated "with a passion."  Prior episodes of depression were 
reportedly in 1964 and 1977 (post-service).  It was felt that 
she had a rather mixed type of bipolar illness with 
depression at present.

In July 1987, a private doctor of optometry, Randall Hieber, 
O.D., wrote that the veteran had unstable refractive state 
due to nerve medications.  

In June 1988, an examination report from a private 
psychologist, Catherine M. Stout, Ph.D., noted the veteran's 
extreme depression and suicidal ideology.  The veteran had 
been referred for psychotherapy in 1987 by her job's 
industrial psychologist.  Dr. Stout said that a severe 
beating from a fellow soldier who had been drunk was the 
basis for much of her present insecurity.  Although she had 
shown some improvement she was "far from recovered from the 
years of trauma and a life style in which her husband 
dominated her and added to her disturbed emotional state."  
Diagnoses were depressive neurosis and PTSD.

A private doctor, L. Terry Chappell, M.D., wrote in June 1988 
that the veteran had been seen for insomnia, hot flashes, 
depression, and chronic throat infection in April 1986.  The 
doctor stated that the veteran had been beaten in service.  
The pertinent diagnosis was post-traumatic depression.  

A private doctor, Bernard M. Mansfield, M.D., wrote in two 
letters in July 1988 that the veteran's records went as far 
back as 1964.  The first mention of an emotional problem and 
depression had been in March 1965, when she was diagnosed 
with anxiety state and depression.  He noted that she was 
hospitalized in November 1966 for acute abdominal pain due to 
an irritable colon syndrome secondary to stress; she was seen 
thereafter for counseling sessions concerning her lifestyle 
changes and other matters.  Dr. Mansfield stated that the 
veteran continued to have problems with intermittent 
depression and anxiety, diagnosed as acute stress syndromes.  
Records from 1971 showed recurrent depressions; records from 
1971 through 1973 showed medical appointments due to stress.  
The doctor felt that the stress was aggravated by any current 
medical problem or environmental situation.  He had referred 
the veteran for psychiatric counseling in 1982 because of 
another diagnosis of functional stress syndrome with 
depression.  She was hospitalized in January 1983 for acute 
unipolar depression with acute gastroenteritis and 
dehydration, with ongoing abdominal symptoms thereafter.  

The veteran described the February 1959 incident in 
correspondence to the RO in August 1988.  She also indicated 
that she could not remember details about the psychiatric 
counseling she received after the incident, possibly 
"because of memory blocks due to the trauma of the 
incident."  

The veteran underwent VA psychological testing in August 
1988.  Her account of being "beat up" in service by a 
soldier was noted.  Testing showed that the intensity of her 
personal and emotional difficulties was likely severe; it was 
also possible, but less likely, that she was exaggerating her 
difficulties "in order to get help sooner."  Her 
psychological profile was not that typically associated with 
PTSD, but she fell at the cut-off score on the PTSD subscale, 
thus indicating PTSD.  The examining VA psychologist felt 
that PTSD was very possible; the most likely diagnoses were 
dysthymia or major depression, PTSD, and generalized anxiety 
disorder.  

On VA examination in August 1988, the veteran reported having 
mental illness with depression since 1964.  She described 
occasional suicidal feelings, but no plan or attempt; mostly, 
she felt unwanted and isolated from general society.  She 
reported nightmares, crying easily, fluctuations of mood and 
emotions, poor sleeping, sleep walking, indifference, 
difficulty coping with herself and others, and preoccupation 
with death and dying.  She reported injury to both eyes in 
service, as well as treatment for that.  She also reported 
being unable to cope with her marriage and having been 
divorced for the past year.  The impression was dysthymic 
disorder, with the need to rule out PTSD.  The examiner again 
noted that the veteran had had emotional problems with 
depression, frequent nightmares, and preoccupation with death 
since 1964, but there was no mention at all of any in-service 
sexual assault or trauma.    

Dr. Stout wrote in September 1988 that she had been treating 
the veteran with psychotherapy since 1987 on a regular basis.  
The veteran had been referred for therapy by the industrial 
psychologist at her job.  Her depression had been of major 
concern since separation from service in 1959.  The doctor 
stated that the veteran "received a severe beating from a 
fellow soldier when he was drunk," and that this was the 
basis for much of her insecurity.  The diagnoses were 
depressive neurosis and PTSD.  The doctor further noted that 
"in moving away from her marriage of over twenty years to a 
very control[l]ing military man, [the veteran] had also to go 
through a very painful and stressful divorce."  

Dr. Mansfield wrote in October 1988 that he reviewed the 
veteran's records, which went as far back as 1964.  The first 
mention of an emotional problem and depression had been in 
March 1965, when she was diagnosed with anxiety state and 
depression.  He noted that she was hospitalized in November 
1966 for acute abdominal pain due to an irritable colon 
syndrome secondary to stress; she was seen thereafter for 
counseling sessions concerning her lifestyle changes and 
other matters.  Dr. Mansfield stated that the veteran 
continued to have problems with intermittent depression and 
anxiety, diagnosed as acute stress syndromes.  Records from 
1971 showed recurrent depressions; records from 1971 through 
1973 showed medical appointments due to stress.  The doctor 
felt that the stress was aggravated by any current medical 
problem or environmental situation.  

The RO received a medical certificate in November 1988 that 
had been signed by a private doctor, A. Vicencio, M.D.  The 
doctor wrote that the veteran was examined in September 1982 
for depression with vegetative signs and a history of severe 
mood swings.  The diagnosis was recurrent major affective 
disorder.  

The veteran wrote in a February 1989 substantive appeal in 
connection with a prior VA claim that she was ordered to see 
a naval psychiatrist "for a period of time" after treatment 
for the eye condition.  In describing the incident, she 
called it being "beaten by an acquaintance."  She also 
wrote that she had requested a transfer from her job after 
the incident so that she would not come into contact with her 
attacker and that she was in fact moved from the job.

In June 1989, the veteran testified before the RO about the 
circumstances of the alleged assault.  She stated that she 
had told her husband about the February 1959 incident and 
that he was the only person who "really knew what went on"; 
however, she stated that he had refused to write a statement 
on her behalf.  She also indicated that she had received 
psychiatric counseling during her active service as a result 
of the claimed assault, but she further testified that she 
did not inform the service psychiatrist or anyone else of the 
February 1959 incident that led to her right eye injury.  She 
testified that she had been a loner before the incident, but 
that she became introverted after the incident and had dreams 
where she relived the incident.  She also described suicidal 
thoughts and depression.  Her first psychiatric treatment 
after service was in 1964, with Dr. Mansfield, a "regular 
medical doctor" who also "worked along the psychiatry 
line."  She described additional psychiatric treatment.  

In March 1990 (and essentially identical letters in April and 
May 1990), the veteran's psychosexual therapist (Michael S. 
Patton, Ph.D.) and her psychiatrist (Karen J. Brocco, M.D.) 
wrote to the VA that they had been treating the veteran on a 
weekly basis since 1990 for PTSD, delayed; dysthymia-
depression neurosis; and mixed personality disorder with 
traits of co-dependency, compulsivity, self-defeating and 
avoidant behaviors.  They also noted an abusive prior 
marriage, a dysfunctional family history involving emotional 
abuse, and several psychosomatic illnesses.  The letter 
described the circumstances of the attack, including blows by 
the assailant to the veteran's right eye and head.  The 
veteran had not informed the military authorities of the 
attempted rape because of her inordinate fear and 
embarrassment about this sexual trauma.  Thereafter, she also 
started repressing her emotions and experience.  

Dr. Brocco and Mr. Patton wrote that the veteran "apparently 
repressed this alleged sexual trauma, a typical reaction for 
many victims of sex crimes, because of survivor fear, guilt, 
shame and anxiety which if undetected and untreated can and 
will lead to classical depression and even co-addictive 
lifestyle and behavior."  She had also repressed another 
sexual trauma from her childhood that had involved an 
employee on a family estate when she was 3 or 4 years old.  
She had now attempted to recount both sexual traumas, but it 
was difficult to recall all the details because of inordinate 
stress levels, repression, and denial of these traumas.  
According to this letter, as a result of these alleged sexual 
traumas, the veteran had suffered impairment of her 
personality and other aspects of her life.  The veteran 
recalled apparently seeing a psychiatrist in service for 
therapy, but she could not recall the content of the therapy 
or its effectiveness.  She believed that this sexual trauma 
had "ruined her life."  

In an April 1990 evaluation, Dr. Patton and Dr. Brocco traced 
the veteran's present psychiatric illness to an attempted 
rape in 1959 by a drunken sergeant, which resulted in eye 
injuries and lacerations; they also noted that she did not 
report the assault during her in-service hospitalization.  
They also reviewed the psychiatric treatment history, 
including treatment for depression in 1964, 1982, and 1983.  
The current diagnoses were PTSD and recurrent major 
depression. 

On VA examination in April 1990, the examiner recounted the 
veteran's account of being beaten up by a drunken sergeant 
who tried to rape her and who caused eye injuries and 
lacerations.  The veteran also reported receiving psychiatric 
counseling after her in-service hospitalization and then 
developing various symptoms.  The diagnosis was now PTSD.  

Dr. Stout wrote in April 1990 that she had treated the 
veteran with psychotherapy on an irregular basis over the 
past two years.  The veteran had been referred for therapy by 
the industrial psychologist at her job.  Her depression had 
been of major concern since separation from service in 1959.  
The doctor stated that the veteran "received a severe 
beating from a fellow soldier when he was drunk," and that 
this was the basis for much of her insecurity.  The doctor 
stated that the veteran had been under psychiatric care for 
this problem from the 1960s to the present.  Dr. Stout 
remarked that the veteran's emotional state had shown some 
improvement but that she had "far from recovered from the 
years of trauma and a life style in which her husband 
dominated her and added to her disturbed emotional state."  

On additional VA examination in May 1990, the examiner noted 
the veteran's account of being beaten up and almost raped by 
a senior drill instructor she had previously been dating.  
The examiner also relayed the veteran's account of having 
suffered "severe injury to both eyes although no other 
apparent physical injuries."  The veteran described still 
thinking about the attack and being reminded of it whenever 
she would hear news reports of rapes.  The diagnoses were 
PTSD with mild symptoms and possibly related chronic and 
severe major depressive disorder.  The examiner stated that 
the veteran appeared to be suffering from chronic depression 
that might well be secondary to in-service events, which he 
believed to be accurate.  The examiner felt that the veteran 
had met the full-blown criteria for PTSD shortly after the 
traumatic event but that she no longer met the full-blown 
criteria for PTSD due to improvement of symptoms over the 
years.  However, it was quite conceivable that the depression 
followed the PTSD and that the psychological trauma had 
contributed to both disorders.

The National Personnel Records Center (NPRC) wrote in May 
1990 that it had previously forwarded all available medical 
records to the RO; a search for clinical records would 
require more specific information.  

Dr. Chappell wrote in May 1990 that the veteran had severe 
depression and spastic colitis.  Dr. Chappell fully agreed 
with Dr. Patton's May 1990 report.

Dr. Mansfield wrote in May 1990 that he had treated the 
veteran between 1964 and 1986 for chronic stress syndrome 
with irritable colon; acute unipolar depression; severe 
allergic reactions; post-traumatic fibrosytis of trapezius; 
endometriosis; uterine fibroids; rectal fissures and 
hemorrhoids; and acute and chronic bipolar depression.  

The veteran wrote in correspondence received in September 
1990 that the sergeant beat her up in February 1959 and that 
she was blinded by her injuries.  She also noted that she had 
a diary from service that corroborated the incident.  

In January 1991 correspondence, Dr. Patton and Dr. Brocco 
indicated that the veteran's former husband "refuses 
continually to sign a statement validating that this alleged 
rape trauma indeed occurred [in February 1959]."   

Records from the Social Security Administration (SSA) 
indicate that the veteran became disabled for SSA disability 
benefits purposes in March 1991 as a result of affective 
disorders.  SSA records indicate that the veteran had stopped 
working primarily because of depression, with additional 
symptoms of memory loss and concentration problems that had 
all been present since 1964.  She had received electric shock 
treatments.

On private hospitalization in May 1991, the veteran described 
a long history of multiple traumas, including childhood sex 
abuse and date rape in 1959 while in the military.  In 
treatment records, she indicated that she had been depressed 
since the date rape incident.  Other problems included losing 
a job due to a factory closing and an abusive husband who had 
caused the veteran to go bankrupt.  She complained of severe 
depression, decreased energy, very marked insomnia, terror 
nightmares, problems communicating and remembering, 
tearfulness, loneliness, isolation, and suicidal ideations 
without intent or plan.  She received electroconvulsive 
treatments.  

On an adult psycho-social assessment in May 1991, the veteran 
related her depression and suicidal ideation, and symptoms of 
crying spells, sleep disturbance with early morning awakening 
and nightmares, poor concentration, memory problems, low 
energy level, and social withdrawal to a series of losses 
over the last several years, including divorce four years 
earlier, her ex-husband's filing for bankruptcy, resulting 
financial problems, the end of a personal relationship, and 
the death of one of her stallions on her farm.  Childhood 
sexual abuse was mentioned.  There was no mention of any in-
service military traumas or abuse.  The examining social 
worker stated that a series of losses had precipitated the 
veteran's symptoms and caused her to be dysfunctional at home 
and at work.  The social worker noted other factors, 
including a difficult childhood, sexual abuse, a recent 
divorce, and recent end of an intimate relationship.  

On private psychiatric hospitalization in June 1991, it was 
noted that the veteran had a history of depression all her 
life.  She was described as being overwhelmed with her 
general situation at home and her extreme decrease in memory 
and functioning.  She also was described as having mild 
amnesia from recent electroconvulsive treatments.  She 
underwent additional electroconvulsive therapy.

In July 1991, the Board denied the claim for service 
connection for PTSD.  The Board reasoned that the veteran had 
not provided verification of the alleged stressor.  

According to an August 1991 psychiatric evaluation in 
connection with the claim for SSA benefits, the veteran was 
noted as allegedly suffering from PTSD since the double 
trauma of childhood sex abuse and sex abuse in the military.  
Her condition had worsened in the past six months.

Records from Dr. Mansfield from 1991 to 1994 describe various 
somatic complaints and refer to the 1991 psychiatric 
hospitalization and "nervous breakdown."  

VA outpatient medical records from 1991 document treatment 
for various conditions, including anxiety and depression.  

In April 1993, a private treating psychiatrist, L.W. 
Shoemaker, M.D., wrote that he had been seeing the veteran 
since her 1991 hospitalization for severe, recurrent 
depressive disorder and for PTSD following an incident of 
date rape in service.

In July 1994, a private treating psychologist and sexual 
trauma counselor, Roseann F. Umana, Ph.D., wrote that she had 
been treating the veteran since 1993 for a long history of 
depression and social withdrawal that appeared to have been 
precipitated by a sexual and physical assault in service.  
Her depression had become so severe several years ago that 
she was given shock treatments that left her with 
considerable concentration and memory difficulty.  The 
diagnoses were chronic PTSD and major depressive disorder, in 
remission.

The private psychotherapist, Dr. Patton, wrote in July 1994 
about the veteran's participation in a weekly PTSD program.  
He wrote that she rapidly decompensated when pressured to 
rehash alleged childhood and military sexual traumas.

In a diary or chronology received in August 1994, the veteran 
described undergoing an eye check and being hospitalized in 
February 1959.  She mentioned the names of several friends, 
but not any part of the alleged incident involving the 
sergeant.  

According to a March 1995 letter, a bank from March 1960 
employed the veteran until September 1961, when she resigned 
"because of health problems."  

In March 1997, the Board denied an application to reopen the 
claim for service connection for a psychiatric disorder, 
including PTSD.

In May 1998, the veteran sought to reopen the claim for 
service connection for PTSD.  Her then representative 
specified several sources of evidence, including in-service 
clinical inpatient treatment records and service personnel 
records.  The veteran had indicated that she had requested a 
transfer between February and June 1959 in order to avoid the 
drill instructor that had assaulted her.

In September 1998, after a search for any psychiatric 
treatment records from the veteran's service from February to 
June 1959, the National Personnel Records Center (NPRC) 
indicated to the RO that no such records were found.  

In February 1999, the NPRC again replied to the RO that a 
search for psychiatric treatment records from February to 
June 1959 was negative.  

One of the veteran's treating therapists, Dr. Patton, wrote 
in November 2000 that he and one of the veteran's former 
psychiatrists, Dr. Brocco, stood by their previous 
psychotherapy assessment.  He indicated that Dr. Brocco 
believed that the veteran was probably telling the truth 
about her alleged sexual abuse in service.  The therapist 
also stated that he had no reason to doubt the veteran's 
statements regarding the alleged attempted sexual assault in 
service.  He stated that he had no reason to doubt that the 
veteran suffered from clinical PTSD and that she had been 
most probably sexually abused in her childhood and in the 
military.  He reiterated that he had no reason to doubt that 
the veteran had been sexually assaulted even if he could not 
"empirically and legally demonstrate it as a fact."  He 
noted that the veteran may have also suffered from PTSD since 
her childhood.  Her "alleged unresolved condition may have 
become exasperated following the alleged sexual assault in 
1959 while in the military."  He stated that the veteran's 
symptoms since 1959 were most consistent with a PTSD 
diagnosis related to the in-service assault, as was her 
medical treatment since 1964.  He remarked that it was not 
surprising that records prior to 1988 did not contain a PTSD 
diagnosis since PTSD was first listed in the Third Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders in 1980.  He also 
recounted that that veteran had apparently been sent to see a 
psychiatrist in service, but that she could not recall the 
details.  The therapist noted that there was in fact no 
documentation of such psychiatric consultation.  The 
therapist also remarked that the documented, in-service right 
eye injuries were "excessive for a single 'accidental' 
rather than 'intentional' blow to the eye by an elbow."  The 
therapist also discussed extensively the reasons why rape 
tended to be repressed and unreported at the time that the 
alleged incident occurred.  He concluded that the veteran was 
suffering from PTSD due to the in-service attempted sexual 
assault.

A treating VA psychiatrist, Dalia Perez-Gonzalez, M.D., wrote 
in August 2001 that the veteran was diagnosed with PTSD 
secondary to sexual assault in service.  According to the 
psychiatrist, both of the veteran's eyes were swollen shut by 
the alleged assault.  The psychiatrist stated that the 
veteran had repressed her emotions and feelings of the 
attack, like most sexual-trauma victims.  The psychiatrist 
did not discuss any other stressors or traumas.  

In May 2002, the NPRC stated that searches of records from 
the Naval Hospital in Beaufort, South Carolina, had located 
no records for the veteran from 1959.  

In November 2002, the veteran testified before the Board at a 
hearing held at the RO about the circumstances of the alleged 
sexual assault.  She described driving to pick up the 
sergeant who eventually assaulted her.  While driving back to 
their duty station, he attempted to force himself on the 
veteran, exposing himself partially in the process.  She 
indicated that her eye was bloody and shut as a result of the 
assault.  She also mentioned having cuts on her face.  
Although her eyes were allegedly bloody and shut, she drove 
back to base, apparently stopping at a little store midway to 
her destination to get something for her eyes.  She stated 
driving back to the infirmary but stopping to get a soldier 
to drive the assaulting soldier back to his barracks.  She 
described having a psychiatric consultation in service after 
the incident.  She stated that one friend from service could 
not remember the incident and that she had been unable to 
locate other friends from service.  She indicated that she 
was married two months after discharge from service.  She 
also described her ex-husband's abusive behavior.  She stated 
that she had to leave a job with a bank soon after service 
because of health problems.  

At the hearing, the undersigned and the veteran's 
representative both explored various potential sources of 
medical treatment records, including past employers.  She 
first sought psychiatric treatment in 1963 or 1964.  The 
veteran also agreed to attempt to identify and obtain various 
psychiatric treatment records.  

A VA outpatient clinic social worker also testified at the 
November 2002 Board hearing.  She stated that the veteran now 
had PTSD.

In June 2003, the veteran wrote that she had been "let go" 
from employment with a bank and that this was the start of 
her PTSD.

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision relating to 
the application to reopen the claim for service connection 
for PTSD was made in December 1998, that is, before the date 
of the VCAA's enactment on November 9, 2000.  However, even 
under Pelegrini, the notices regarding the veteran's claim 
informed her of the bases for the decision, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to her throughout the 
adjudication of this claim.  Moreover, as the Court noted in 
Pelegrini, there is no error in the RO's not providing notice 
of the VCAA's requirements prior to the initial adjudication 
decision where such notice was not mandated at the time of 
the initial adjudication decision.  Id., 18 Vet. App. at 120.

During the course of this adjudication, the Board reopened 
the veteran's claim for service connection for PTSD in a 
March 2003 decision.  Prior to that decision, in that 
decision, and since that decision, the VA has informed the 
veteran of all applicable laws and regulations, what types of 
evidence are needed to support her claim, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in her possession.  The 
evidence submitted by the veteran and others clearly 
indicates an awareness of the evidence needed to prevail in 
this claim.

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran a 
statement of the case in March 1999 and supplemental 
statements of the case in May 2002, July 2002, and April 
2004.  The Board also sent the veteran a development 
memorandum in February 2003, which discussed what specific 
evidence was needed in connection with the claim.  (As noted 
above, this development memorandum was superseded by an 
October 2003 remand by the Board following the invalidation 
of a regulation pursuant to which the Board had sought to 
develop the case in February 2003.)  The VA has also sent 
additional correspondence at various times throughout this 
adjudication, including requests for evidence of medical 
treatment and lay statements or other evidence corroborating 
alleged stressors.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the hearing, and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate her claim.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, the Board 
must find that the service medical records are complete.  
Importantly, while scoliosis was noted on the separation 
examination in February 1988, and she reported having 
recurrent back pain, she denied having been treated for other 
than minor illnesses in the past five years.  Such a record 
indicates that no other penitent records regarding her 
service are available.     

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining her 
service and VA medical records as well seeking evidence in 
support of this claim.  The Board remanded this case to the 
RO in October 2003 simply to assist the veteran with this 
claim.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes, moreover, that the Court has held that the 
VCAA is not applicable in all cases.  The Court has concluded 
that the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board will now address the merits of the veteran's claim.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that she engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted). 

In this case, the veteran indeed has several psychiatric 
diagnoses, including PTSD.  The veteran specifically contends 
that her current psychiatric condition is a direct result of 
the attempted sexual assault that occurred in February 1959.  
Several psychotherapists and experts in sexual trauma 
counseling as well as psychiatrists have specifically related 
the veteran's PTSD to various stressors, including the 
alleged in-service incident involving sexual assault by a 
fellow soldier.  These individuals also related her 
psychiatric condition to other stressors, including an 
abusive ex-husband, a recent failed relationship, alleged 
sexual abuse from early childhood, financial difficulties, 
and the death of a horse on her farm.

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has conceded that he did not engage in combat with the enemy.  
As the veteran would concede, the Board has determined that 
the veteran did not engage in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony will not be sufficient.  Id.  Other 
credible supporting evidence from any source must be 
provided.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Despite these expert medical opinions, the central problem 
with the veteran's claim is the lack of corroboration of the 
alleged sexual trauma in service.  As mandated in cases 
involving alleged sexual trauma, the RO and the Board have 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma over several years.  The VA has meticulously 
requested evidence of all possible types of evidence that 
might corroborate the veteran's account of the stressor, 
including not only service medical records or actions or 
requests in service personnel records, but also statements 
from fellow soldiers, friends, or relatives from the time of 
the alleged incident and thereafter.  As in all prior 
determinations by the Board (July 1991 and March 1997), that 
corroboration or verification of the crucial alleged stressor 
is lacking.

The Board is indeed very mindful of the fact that many cases 
involving sexual trauma involve particularly delicate 
considerations and that victims of such trauma may not 
necessarily report the full circumstances of the trauma for 
many years after the trauma.  Veterans claiming service 
connection for disability due to in-service personal assault 
face unique problems documenting their claims.  Since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
However, in this case, there is no credible in-service or 
post-service corroboration of the actual occurrence of the 
alleged stressor, an attempted rape in February 1959.  

The service medical records do not corroborate the severity 
of the physical trauma allegedly inflicted upon the veteran 
during the February 1959 sexual assault.  The service medical 
records show that she reported being accidentally hit in the 
right eye with an elbow.  Moreover, the observed physical 
injuries involved corneal abrasions, and only slight 
ecchymosis and edema of the right eye.  Her eyes were not 
swollen shut, as alleged.  Nor was there any evidence of any 
additional facial trauma to corroborate the veteran's 
allegation that she was beaten about the face and head by the 
drunk sergeant during the February 1959 incident.  
Importantly, she was not hospitalized until three days after 
the incident
   
The veteran questions whether service medical records may be 
missing.  However, the Board notes that several searches have 
been conducted for any possible service medical records, 
including clinical records, and the veteran's current file of 
service medical records appears to be totally complete and 
unadulterated.  As a result, the Board finds that all service 
records have been obtained.

Moreover, despite the veteran's contention that she was 
referred to psychiatric counseling after the February 1959 
incident, there is no indication that such was due to the 
attempted rape or any circumstances surrounding that 
incident.  In June 1989, she testified that she never 
informed the psychiatrist about the incident or about any 
moods or depression.  The service medical records do not 
contain any such psychiatric consultation.  The only evidence 
of any psychiatric treatment was a sick call consultation in 
May 1959 due to her nervousness after a car accident the 
night before.  She was given Phenobarbitol, but there was no 
mention of any problems arising from the alleged February 
1959 incident or of any psychiatric difficulties.  Such an 
evaluation, only months after the event, only provides 
negative evidence against this claim. 

At separation, her psychiatric system was entirely normal.  
Thus, the veteran's allegation that she was referred for 
psychiatric counseling for a "period of time" after the 
February 1959 incident is not borne out by the facts.

Her service personnel records show that the veteran requested 
a transfer to Hawaii in July 1958, prior to the injury in 
February 1959.  Her commanding officer did not recommend 
approval, noting that she had "adopted an immature attitude 
toward her duty assignments, and at times displays a definite 
lack of stability for one her age and mental capacity."  The 
transfer request was not approved, as there were no "billet 
vacancies in the area requested for personnel of her rank and 
military occupational specialty."  Primary duties in service 
were Exchange Man, Exchange Clerk, and Sales Clerk.  Service 
records do not indicate the types of behavior changes that 
may constitute credible evidence of the stressor and only 
provide more negative evidence against this claim.    

What is also lacking is any lay corroboration of the 
circumstances after the alleged incident.  The veteran has 
consistently contended that the assaulting soldier passed out 
eventually during the assault and that she was able to drive 
immediately to a base infirmary.  She also has contended that 
she called others to take the assaulting soldier to barracks.  
However, despite repeated requests by the VA, the veteran has 
been unable to produce any lay statements to support her 
allegation that others transported the assaulting soldier to 
barracks while he was still passed out and, apparently, still 
semi-exposed.   

The veteran's statement is also in stark contrast to her 
testimony in June 1989 that she had only told her husband, 
whom she married only about three months after the alleged 
incident and from whom she was since divorced.  In 1989, she 
testified that her ex-husband was the only person who knew 
about the incident.  This contradicts the assertion that the 
veteran sought help from at least one other soldier who ended 
up carrying the assaulting soldier to barracks and who would 
have observed that the assaulting soldier was semi-exposed.

Because of these inconsistencies, the Board finds that the 
probative value of her allegations is compromised.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The provisions cited above 
recognize that personal assault such as here alleged can 
often be established only by secondary evidence and the 
inferences that can be drawn therefrom.  However, service 
connection may not be predicated on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2003).  Precisely because service connection may not 
be based on conjecture, it is important that the factors 
enumerated above not have alternative explanations or be 
subject to significant questions of credibility.  The factors 
addressed in above suggest a change in behavior without 
rational alternative explanations, which is not found in this 
case.  Otherwise, establishing the existence of the claimed 
stressor is inevitably an exercise in speculation.  Thus, the 
factors set forth above contemplate changes in behavior 
roughly contemporaneous with the claimed incident such as to 
indicate the actual occurrence of the stressor.  

The veteran has identified the soldier who allegedly 
assaulted her, but she has not indicated that she ever 
pursued any criminal charges or other military administrative 
charges against him.  The Board is very mindful of the 
difficulty faced by sexual assault victims in dealing with 
the consequences of such personal trauma, but the veteran has 
not shown any inclination at any time to seek further 
investigation of the matter through any appropriate military 
or civil authorities, even though she has repeatedly 
described the incident to various medical providers and 
adjudicative personnel within the VA.  

Victims of personal assault are often wary of reporting the 
crimes.  That is why review of claims predicated on such 
allegations must consider alternative sources of evidence.  

In this case, the veteran contends that she sought transfer 
from her job so she would avoid all contact with the 
assaulting soldier.  The only evidence of a request for 
transfer, however, according to the service personnel 
records, was in the year before the alleged incident, when 
the veteran sought transfer to Hawaii.  Her transfer request 
was denied.  In March 1959, the veteran went from being a 
Sales Clerk to being a Supply Admin Clerk, but this was only 
a change in primary duties, not a transfer.  It is not clear 
how this change in duties, but not location, would have 
removed the veteran from any contact with the assaulting 
officer.

The veteran also went on leave (for about one week) almost 
two months after she was released from the service hospital 
where she had been treated for the eye condition.  Thus, 
there is no evidence of any sudden requests for leave that 
would suggest a behavioral change brought about by sexual 
trauma.  Consequently, the service personnel records do not 
corroborate the veteran's statement that she requested and 
was granted a transfer after the alleged incident.

In addition, the post-service evidence ultimately does not 
corroborate the veteran's account of the stressor. 

The veteran posits that she left employment from a bank in 
1961 because of psychiatric symptoms that arose in service.  
However, a letter from that prior employer only indicates 
that the veteran left employment due to "health problems."  
There is no mention of the basis for the health problems, let 
alone discussion of any psychiatric symptoms or behavioral 
changes by the veteran.

The first mention of a psychiatric problem was in March 1965, 
when Dr. Mansfield treated her for anxiety state and 
depression.  According to Dr. Mansfield, the veteran 
continued to have acute stress syndromes.  On hospitalization 
in 1966, stressors were related to strain at work (post-
service) and domestic problems.  Such a medical records 
provides more negative evidence against this claim and, in 
the opinion of the Board, is entitled to great probative 
weight.  Such a medical statement so close to the alleged 
incident, indicating, essentially, PTSD symptoms due to post-
service work difficulties and domestic problems is very 
damaging to the veteran's contentions.     

The veteran was apparently seen again in 1977 for depression 
and in 1982, when she had as mixed type of bipolar illness 
with depression.  None of these psychiatric treatment records 
or the summaries by the medical providers themselves shows 
any mention of an incident in service.

The first mention of PTSD and the alleged in-service incident 
was in 1988, decades after service and after the veteran was 
referred for private psychotherapy by the industrial 
psychologist at her job following service.  Since then, the 
veteran has been repeatedly diagnosed with PTSD, as well as 
other psychiatric disorders, and most of the psychiatrists, 
psychologists, and psychotherapists have related part of her 
current psychiatric profile to the in-service incident.  
These medical providers have generally stated that the 
veteran's account of the in-service assault was accurate and 
that they had no reason to disbelieve her.  However, such 
statements are essentially undermined by two factors: (1) all 
of these medical opinions are based on the veteran's 
uncorroborated recitation of the alleged stressor; and (2) 
none of these medical opinions has at any time included an 
objective review of the in-service evidence or of any other 
contemporaneous indicia that might bolster the veteran's 
repeated, but uncorroborated, history.  

As noted above, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on post-service medical examination, and the veteran's 
own testimony, standing alone, is insufficient.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996). 

The lack of consistency in his overall story is incompatible 
with the searing emotional effect of an actual assault 
because, in its nature, a sexual assault sufficient to 
support a diagnosis of post-traumatic stress disorder should 
be vividly recalled.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Yet the veteran cannot seem to provide 
the precise facts.  This point might not seem important in a 
scenario in which a claimant had lengthy service; here, 
however, the scenario involves a brief period of service, 
more than 40 years ago, in which some medical records provide 
an alternate reason for the veteran's PTSD. 

For example, as noted above, on an adult psycho-social 
assessment in May 1991, the veteran related her depression 
and suicidal ideation, and symptoms of crying spells, sleep 
disturbance with early morning awakening and nightmares, poor 
concentration, memory problems, low energy level, and social 
withdrawal (all PTSD symptoms) to a series of losses over the 
last several years (many years after service), including 
divorce four years earlier, her ex-husband's filing for 
bankruptcy, resulting financial problems, the end of a 
personal relationship, and the death of one of her stallions 
on her farm (all stressor events that have no relationship 
with his military service).  Childhood sexual abuse was 
mentioned.  There was no mention in this very detailed report 
of any in-service military traumas or abuse.  The Board finds 
this report to be of very great probative value.  Such a 
recollection from the veteran herself provides only negative 
evidence against this claim.
  
Beyond the above, the in-service medical treatment evidence 
specifically contradicts the medical opinions.  While the 
medical providers who have accepted the veteran's assertions 
have almost unanimously described the in-service event as a 
"severe beating," the actual, contemporaneous evidence from 
February 1959 identified only corneal abrasions and resulting 
infection, with only slight accompanying ecchymosis and 
edema, not any cuts or bruises or other trauma to the face or 
head.

The Board notes that the veteran has been made aware by the 
VA of the need for corroboration of the alleged stressor on 
many occasions.  Indeed, at her November 2002 hearing she 
stated that she had tried to locate two possible witnesses to 
subsequent circumstances, but that the only individual who 
had been located could not remember anything.  She has also 
stated that her ex-husband refuses to sign any supporting 
statement.  The Board emphasizes, as both prior Board and RO 
decisions have done in the past, the veteran's case fails due 
to this lack of corroboration of the alleged stressor in 
service.  More medical opinions confirming the veteran's 
recitation of her history and confirming her PTSD diagnosis 
are not helpful.  Some evidence of changes that might 
corroborate the veteran's claim that she was traumatized 
severely by an in-service sexual assault, be it from fellow 
soldiers, friends, relatives, employers, is needed.  To date, 
that crucial evidence is absent

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor which in 
turn may serve as the basis for the veteran's diagnosis of 
PTSD.  Any current PTSD is not shown to be related to her 
active service.  As the preponderance of the evidence is 
against her claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
vet. App. 49 (1990).
 

ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



